          Case 4:19-cr-00774-DC Document 4 Filed 11/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

USA                                         §
                                            §
vs.                                         §    Case Number: PE:19-M -03030(1)
                                            §
(1) Thomas Alan Arthur                      §


             ORDER SETTING PRELIMINARY / DETENTION HEARING


IT IS HEREBY ORDERED that the above entitled and numbered case is set for
PRELIMINARY / DETENTION HEARING on November 20, 2019 at 9:30 AM in the
Magistrate Courtroom, 2450 State Highway 118, Alpine, Texas.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to the
defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office, and any surety or custodian, if applicable. Further, counsel for the
defendant shall notify the defendant of this setting. If the defendant is on bond, he/she
shall be present.


IT IS SO ORDERED this 12th day of November, 2019.



                                            ______________________________
                                            DAVID B. FANNIN
                                            UNITED STATES MAGISTRATE JUDGE
